The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 15, 2014

                                       No. 04-14-00100-CR

                                   Edgar Javier GONZALES,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 10-2321-CR
                                 William Old, Judge Presiding

                                         ORDER
       Ms. Patricia Wagner is the reporter responsible for preparing, certifying and timely filing
the reporter’s record. Ms. Wagner’s reporter’s record was originally due on June 2, 2014. Ms.
Wagner has been granted one previous extension until July 7, 2014. On July 8, 2014, Ms.
Wagner filed a second request for additional time, asking for a forty-five day extension.

      We GRANT the request for an extension of time, and it is therefore ORDERED that Ms.
Wagner file the reporter’s record in this court no later than August 21, 2014.

        The Clerk of this court shall cause a copy of this order to be served on Ms. Wagner by
certified mail, return receipt requested, and by regular United States mail. Because the trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed, the
clerk of this court shall also cause a copy of this order to be served upon the Honorable William
Old. See TEX. R. APP. P. 35.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court